DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                 IANTHUS CAPITAL HOLDINGS, INC.,
                            Appellant,

                                    v.

    GARY W. ROBERTS IRREVOCABLE TRUST AGREEMENT I,
    GARY W. ROBERTS IRREVOCABLE TRUST AGREEMENT II,
   GARY W. ROBERTS IRREVOCABLE TRUST AGREEMENT III,
 CRAIG ROBERTS, BEVERLY ROBERTS as Tenants by the Entireties,
             and GROWHEALTHY HOLDINGS, LLC,
                        Appellees.

                      Nos. 4D19-1477 & 19-1478

                          [December 12, 2019]

  Appeal of nonfinal order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Donald Hafele, Judge; L.T. Case Nos.
502018CA013171XXXXMB and 502018CA013079XXXXMB.

   Roberto M. Vargas and Stanley D. Klett of Jones and Foster P.A., West
Palm Beach, for appellant.

    Kristen M. Fiore of Akerman LLP, Tallahassee, Brian P. Miller and
Jeffrey B. Pertnoy of Akerman LLP, Miami, for appellees Gary W. Roberts
Irrevocable Trust Agreement I, Gary W. Roberts Irrevocable Trust
Agreement II, and Gary W. Roberts Irrevocable Trust Agreement III.

   David P. Vitale, Jr. and Jack Scarola of Searcy Denny Scarola Barnhart
& Shipley, P.A., West Palm Beach, for appellees Craig Roberts and Beverly
Roberts.

PER CURIAM.

   Affirmed.

WARNER, DAMOORGIAN and CIKLIN, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.
2